SHARE EXCHANGE AGREEMENT




AGREEMENT dated as of May 14, 2009 by and between Senior Optician Service, Inc.,
a Nevada corporation (hereinafter referred to as "SOSV") and Honggang Yu and
Jichun Li, the shareholders of Vantone International Group Inc. (hereinafter
referred to as the “Vantone Shareholders”), a Nevada corporation (hereinafter
referred to as the "Vantone International").




WHEREAS, the Vantone Shareholders own all of the issued and outstanding capital
stock of Vantone International; and




WHEREAS, Vantone International owns 100% of the registered capital of Shenyang
Vantone Healthcare Products Manufacturing Co., Ltd (“Vantone Manufacturing”), a
company organized under the laws of The People’s Republic of China




WHEREAS, Vantone Manufacturing has exclusive control over the business of, the
right to all revenues obtained by, and responsibility for all of the expenses
incurred by Shenyang Vantone Yuan Trading Co., Ltd, a company organized under
the laws of The People’s Republic of China (“Vantone Yuan”), the relationship of
which is generally identified as “entrusted management”; and




WHEREAS, the Vantone Shareholders desire to transfer the capital stock of to
SOSV and SOSV desires to acquire the shares.




NOW, THEREFORE, it is agreed:




1.

Definitions.  As used herein, the following terms shall have the meanings set
forth below:




a.

“Applicable Law” means any domestic or foreign law, statute, regulation, rule or
ordinance applicable to the businesses or corporate existence of SOSV, Vantone
International, Vantone Manufacturing, or Vantone Yuan.  




b.

“GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor institutes
concerning the treatment of any accounting matter.




c.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset, or any other
restrictions or limitations of any nature whatsoever.




d.

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:




(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax,                     use tax, ad valorem tax, transfer tax, franchise tax,
profits tax, license tax,   





1




withholding tax, payroll tax, employment tax, excise tax, severance tax, stamp
tax, occupation tax, property tax, environmental or windfall profit tax, custom,
duty or other tax, impost, levy, governmental fee or other like assessment or
charge of any kind whatsoever together with any interest or any penalty,
addition to tax or additional amount imposed with respect thereto by any
governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and




            (ii) any liability for the payment of any amounts of the type
described in clause (i)                  above as a result of being a member of
an affiliated, consolidated, combined or                  unitary group for any
Taxable period, and




(iii) any liability for the payment of any amounts of the type described in
clauses   (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.




e.

“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.




2.

Share Exchange.  




a.

On the Closing Date (defined herein), the Vantone Shareholders shall transfer
and assign to SOSV all of the issued and outstanding capital stock of Vantone
International.  The Vantone Shareholders represent and warrant that upon
delivery to SOSVof the stock certificates duly endorsed for transfer, all right,
title and interest in said shares will be transferred to SOSV free of Liens,
claims and encumbrances.  




b.

On the Closing Date, SOSV shall deliver to Honggang Yu or his assignees
19,157,600 shares of common stock, and to Jichun Li or his assignees 4,789,400
shares of common stock (the 23,947,000 shares in aggregate being the “Exchange
Shares”). SOSV warrants that the Exchange Shares, when so issued, will be duly
authorized, fully paid and non-assessable.




c.

 The parties intend that the exchange of shares described above shall qualify as
a tax-free exchange under Section 351 of the United States Internal Revenue
Code.  The parties further intend that the issuance of the common stock by SOSV
to the Vantone International Shareholder shall be exempt from the provisions of
Section 5 of the Securities Act of 1933 pursuant to Section 4(2) of said Act.  




3.

Closing.  The Closing of the transactions contemplated by this Agreement
("Closing") shall take place at the offices of Robert Brantl, counsel for SOSV,
simultaneously with the execution of this Agreement (the “Closing Date”).








2







4.

Warranties and Representations of Vantone Shareholders  In order to induce SOSV
to enter into this Agreement and to complete the transaction contemplated
hereby, Vantone Shareholders warrant and represent to SOSV that:




a.

Organization and Standing – Vantone International .  Vantone International is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has full power and authority to carry on its business
as now conducted. The copies of the Articles of Incorporation and Bylaws of
Vantone International previously delivered to SOSV are true and complete as of
the date hereof.  




b.

Capitalization – Vantone International .  Vantone International’ entire
authorized capital stock consists of 100,000 shares of common stock, $.001 par
value, all of which are issued and outstanding.  There are no other voting or
equity securities authorized or issued, nor any authorized or issued securities
convertible into equity securities, and no outstanding subscriptions, warrants,
calls, options, rights, commitments or agreements by which Vantone International
or the Shareholders is bound, calling for the issuance of any additional equity
securities of Vantone International.  All of the outstanding Vantone
International common stock has been duly authorized and validly issued and is
fully paid and non-assessable and was not issued in violation of any preemptive
rights or any Applicable Law.  




c.

Ownership of Vantone International Shares. The Vantone Shareholders are the sole
owners of the outstanding shares of Vantone International common stock.  By the
transfer of the Vantone International common stock to SOSV pursuant to this
Agreement, SOSV will acquire good and marketable title to 100% of the capital
stock of Vantone International, free and clear of all Liens, encumbrances and
restrictions of any nature whatsoever, except by reason of the fact that the
Vantone International common stock will not have been registered under the
Securities Act of 1933, or any applicable state securities laws.




d.

Business Operations and Liabilities – Vantone Manufacturing . Prior to April 1,
2007, Vantone Manufacturing engaged in manufacture, processing, and distribution
of daily commodities. Since then, Vantone Manufacturing has also conducted the
business operations described in the Entrustment Management Agreements between
Vantone Manufacturing and Vantone Yuan.




e.

Organization and Standing – Vantone Manufacturing.  Vantone Manufacturing is a
corporation duly organized, validly existing and in good standing under the laws
of the People’s Republic of China. Vantone Manufacturing has all of the
government licenses and permits necessary to carry on its business as now
conducted, and to own and operate its assets, properties and business.  




f.

Organization and Standing – Vantone Yuan.  Vantone Yuan is a corporation duly
organized, validly existing and in good standing under the laws of the People’s
Republic of China. Vantone Yuan has all of the government licenses and permits
necessary to carry on its business as now conducted, and to own and operate its
assets, properties and business.  





3










g.

Entrusted Management Agreements between Vantone Manufacturing and Vantone Yuan.
 Effective on April 1, 2007 Vantone Manufacturing, Vantone Yuan and the
registered equity holders in Vantone Yuan signed three agreements, including
Entrusted Management Agreement, Proxy Agreement and Purchase Option and
Cooperation Agreement (collectively referred as the “Entrusted Management
Agreements”). The purpose of these agreements is to transfer to Vantone
Manufacturing full responsibility for the management of Vantone Yuan, as well as
all of the financial benefits and liabilities that arise from the business of
Vantone Yuan.  Each of the Entrusted Management Agreements has a term of eleven
years and six months. Neither Vantone Yuan nor Vantone Manufacturing has
defaulted in any of the agreements, and all of the agreements remain in full
force and effect.




h.

Financial Statements.  The Vantone Shareholders delivered to SOSV (i) the
consolidated financial statements of Vantone Manufacturing for the year ended
March 31, 2008 and the period from inception to March 31, 2007 (the “Vantone
Manufacturing Financial Statements”) and (ii) the financial statements of
Vantone International for the nine month periods ended December 31, 2008 and
2007 (the “Vantone International Financial Statements”).  The Vantone
Manufacturing Financial Statements and the Vantone International Financial
Statement have been prepared in accordance with U.S. GAAP and present fairly in
all material respects the financial condition of Vantone Manufacturing and
Vantone International as of the dates thereof. The Vantone Manufacturing
Financial Statements  have been reported on by an independent accountant
registered with the PCAOB.




i.

Absence Of Certain Changes Or Events.  Since December 31, 2008, there has not
been (A) any material adverse change in the business, operations, properties,
assets, or condition of Vantone Manufacturing, Vantone Yuan or Vantone
International or (B) any damage, destruction, or loss to Vantone Manufacturing,
Vantone Yuan or Vantone International (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets,
or condition of Vantone Manufacturing, Vantone Yuan and Vantone International;
and neither of Vantone Manufacturing, Vantone Yuan or Vantone International have
become subject to any law or regulation which materially and adversely affects,
or in the future is substantially likely to have a material adverse effect on
Vantone Manufacturing, Vantone Yuan and Vantone International.  




j.

Ownership of Assets.  Except as specifically identified in the Vantone
International Financial Statements, Vantone Manufacturing  and Vantone Yuan have
good, marketable title, without any Liens or encumbrances of any nature
whatever, to all of the following, if any:  its assets, properties and rights of
every type and description, including, without limitation, all cash on hand and
in banks, certificates of deposit, stocks, bonds, and other securities, good
will, customer lists, its corporate name and all variants thereof, trademarks
and trade names, copyrights and interests thereunder, licenses and
registrations, pending licenses and permits and applications therefor,
inventions, processes, know-how, trade secrets, real estate and interests
therein and improvements thereto, machinery, equipment, vehicles, notes and
accounts receivable, fixtures, rights under agreements and leases, franchises,
all rights and claims under insurance policies and





4







other contracts of whatever nature, rights in funds of whatever nature, books
and records and all other property and rights of every kind and nature owned or
held by Vantone Manufacturing or Vantone Yuan as of this date.  Except in the
ordinary course of its business and except as reflected in the notes to the
Vantone International Financial Statements , neither Vantone Manufacturing nor
Vantone Yuan has disposed of any such asset since December 31, 2008.    




k.

Governmental Consent.  No consent, waiver, approval, order or authorization of,
or registration, declaration or filing with, any court, administrative agency or
commission or other non-U.S., U.S., state, county, local or other foreign
governmental authority, instrumentality, agency or commission is required by or
with respect to Vantone International, Vantone Manufacturing or Vantone Yuan in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.




l.

Taxes.  Each of Vantone International, Vantone Manufacturing and Vantone Yuan
has filed all tax returns that it is required to file with all governmental
agencies, wherever situate, and has paid or accrued for payment all taxes as
shown on such returns except for taxes being contested in good faith or as
reflected on the Vantone Manufacturing Financial Statements.  There is no
material claim for taxes that is a Lien against the property of Vantone
International, Vantone Manufacturing, or Vantone Yuan other than Liens for taxes
not yet due and payable.  

  

m.

Pending Actions.  There are no material legal actions, lawsuits, proceedings or
investigations pending or threatened, against or affecting Vantone
International, Vantone Manufacturing, Vantone Yuan, or against their Officers or
Directors, or the Vantone Shareholders that arose out of their operation of
Vantone Manufacturing or Vantone Yuan.  Neither Vantone International, Vantone
Manufacturing, Vantone Yuan, nor the Vantone Shareholders are subject to any
order, writ, judgment, injunction, decree, determination or award of any court,
arbitrator or administrative, governmental or regulatory authority or body which
would be likely to have a material adverse effect on the business of Vantone
Manufacturing,Vantone Yuan or Vantone International.




n.

No Debt Owed to the Vantone Shareholders.  Neither of Vantone International,
Vantone Manufacturing, nor Vantone Yuan owes any money, securities, or property
to the Vantone Shareholders, or any member of their family or to any company
controlled by or under common control with such a person, directly or
indirectly, except as specifically identified in the Vantone International
Financial Statements




o.

Intellectual Property And Intangible Assets.  

To the knowledge of the Vantone Shareholders, Vantone Yuan has full legal right,
title and interest in and to all of the intellectual property utilized in the
operation of its business.  Vantone Yuan has not received any written notice
that the rights of any other person are violated by the use by Vantone Yuan of
the intellectual property.  None of the intellectual property has ever been
declared invalid or unenforceable, or is the subject of any pending or, to the
knowledge of the Vantone Shareholders, threatened action for opposition,
cancellation, declaration, infringement, or invalidity, unenforceability or
misappropriation or like claim, action or proceeding.





5










p.

Validity of the Agreement.  This Agreement has been duly executed by the Vantone
Shareholders and constitutes their valid and binding obligation, enforceable in
accordance with its terms except to the extent limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other laws relating to or effecting
generally the enforcement of creditors’ rights.  The execution and delivery of
this Agreement and the carrying out of its purposes will not result in the
breach of any of the terms or conditions of, or constitute a default under or
violate, the Articles of Incorporation or Bylaws of Vantone International, the
Articles of Association of either  Vantone Manufacturing or Vantone Yuan, or any
material agreement or undertaking, oral or written, to which Vantone
International, Vantone Manufacturing, Vantone Yuan or the Vantone Shareholders
are a  party or are bound or may be affected by, nor will such execution,
delivery and carrying out violate any order, writ, injunction, decree, law, rule
or regulation of any court, regulatory agency or other governmental body; and
the business now conducted by Vantone Manufacturing and Vantone Yuan can
continue to be so conducted after completion of the transaction contemplated
hereby.




q.

Compliance with Laws.  Vantone Manufacturing’s and Vantone Yuan's operations
have been conducted in all material respects in accordance with all applicable
statutes, laws, rules and regulations.  Neither Vantone Manufacturing nor
Vantone Yuan is in violation of any law, ordinance or regulation of the People’s
Republic of China or of any other jurisdiction.  Vantone Manufacturing and
Vantone Yuan hold all the environmental, health and safety and other permits,
licenses, authorizations, certificates and approvals of governmental authorities
necessary or proper for the current use, occupancy or operation of their
businesses, all of which are now in full force and effect.  




5.

Warranties and Representations of SOSV.  In order to induce the Vantone
Shareholders to enter into this Agreement and to complete the transaction
contemplated hereby, SOSV warrants and represents to the Vantone Shareholders
that:




a.

Organization and Standing.  SOSV is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has full
power and authority to carry on its business as now conducted. The copies of the
Articles of Incorporation and Bylaws of SOSV previously delivered to the Vantone
Shareholders are true and complete as of the date hereof.  

  

b.

Capitalization.  SOSV's entire authorized capital stock consists of 100,000,000
shares, par value $0.001 per share. At the Closing, prior to the issuance of
shares to the Vantone Shareholders, there will be 5,954,000 shares of SOSV
common stock issued and outstanding.  At the Closing, there will be no other
voting or equity securities outstanding, and no outstanding subscriptions,
warrants, calls, options, rights, commitments or agreements by which SOSV is
bound, calling for the issuance of any additional shares of common stock or
preferred stock or any other voting or equity security, except that Gregory
Wilson holds a warrant to acquire shares in SOSV as disclosed in the notes to
the financial statements of SOSV included in its Quarterly Report on Form 10-Q
for the period ended December 31, 2008.





6










c.

Corporate Records.  All of SOSV's books and records, including, without
limitation, its books of account, corporate records, minute book, stock
certificate books and other records are up-to-date, complete and reflect
accurately and fairly the conduct of its business in all material respects since
its date of incorporation.




d.

SEC Filings.  SOSV has filed all reports required by the Rules of the Securities
and Exchange Commission, and each report filed within the past twelve months
conforms in content to said Rules and is complete and accurate in all material
respects.    




e.

 Absence Of Certain Changes Or Events.  Since December 31, 2008, there has not
been (A) any material adverse change in the business, operations, properties,
assets, or condition of SOSV or (B) any damage, destruction, or loss to SOSV
(whether or not covered by insurance) materially and adversely affecting the
business, operations, properties, assets, or condition of SOSV; and SOSV has not
become subject to any law or regulation which materially and adversely affects,
or in the future is substantially likely to have a material adverse effect on
SOSV.  




f.

Taxes.  SOSV has filed all tax returns that it is required to file with all
governmental agencies, wherever situate, and has paid or accrued for payment all
taxes as shown on such returns except for taxes being contested in good faith.
 There is no material claim for taxes that is a Lien against the property of
SOSV other than Liens for taxes not yet due and payable.  




g.

Pending Actions.  There are no legal actions, lawsuits, proceedings or
investigations, either administrative or judicial, pending or threatened,
against or affecting SOSV or against SOSV’s former Officers or Directors that
arose out of their operation of SOSV.  SOSV is not subject to any order, writ,
judgment, injunction, decree, determination or award of any court, arbitrator or
administrative, governmental or regulatory authority or body.




h.

Validity of the Agreement.  All corporate and other proceedings required to be
taken by SOSV in order to enter into and to carry out this Agreement have been
duly and properly taken.  This Agreement has been duly executed by SOSV, and
constitutes a valid and binding obligation of SOSV, enforceable against it in
accordance with its terms except to the extent limited by applicable bankruptcy
reorganization, insolvency, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights.  The execution and delivery of
this Agreement and the carrying out of its purposes will not result in the
breach of any of the terms or conditions of, or constitute a default under or
violate, SOSV's Articles of Incorporation or Bylaws, or any agreement, lease,
mortgage, bond, indenture, license or other document or undertaking, oral or
written, to which SOSV is a party or is bound or may be affected, nor will such
execution, delivery and carrying out violate any order, writ, injunction,
decree, law, rule or regulation of any court, regulatory agency or other
governmental body.








7







i.

Trading Status.  SOSV’s common stock is listed for quotation on the OTC Bulletin
Board, with the symbol “SOSV” To the knowledge of SOSV, SOSV has not been
threatened and is not subject to removal of its common stock from the OTC
Bulletin Board.   




j.

SEC Status.

The common stock of SOSV is registered pursuant to Section 12(g) of the
Securities and Exchange Act of 1934.  SOSV has filed all reports required by the
applicable regulations of the SEC.




k.

Compliance with Laws.  SOSV’s operations have been conducted in all material
respects in accordance with all applicable statutes, laws, rules and
regulations.  SOSV is not in violation of any Applicable Law.




6.   

Deliveries at Closing




a.

At the Closing the Vantone Shareholders shall deliver to SOSV the certificates
for their shares of Vantone International duly endorsed for transfer to SOSV.




b.

At the Closing, SOSV shall deliver to the Vantone Shareholders or their
assignees certificates for the Exchange Shares.




7.  

Restriction on Resale. The Exchange Shares to be issued by SOSV to the Vantone
Shareholders hereunder at the Closing will not be registered under the
Securities Act of 1933, or the securities laws of any state, and cannot be
transferred, hypothecated, sold or otherwise disposed of within the United
States of America until:  (i) a registration statement with respect to such
securities is declared effective under the Securities Act of 1933, or (ii) SOSV
receives an opinion of counsel for the stockholders, reasonably satisfactory to
counsel for SOSV, that an exemption from the registration requirements of the
Securities Act of 1933 is available.




The certificates representing the shares which are being issued to the Vantone
Shareholders pursuant to this Agreement shall contain a legend substantially as
follows:




“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR SENIOR
OPTICIAN SERVICE, INC. RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
SENIOR OPTICIAN SERVICE, INC. THAT AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT IS AVAILABLE.”




8.

Applicable Law.    This Agreement shall be governed by the laws of the State of
Nevada, without giving effect to the principles of conflicts of laws thereof, as
applied to agreements entered into and to be performed in such state.





8










9.

Assignment; Binding Effect.  This Agreement, including both its obligations and
benefits, shall inure to the benefit of, and be binding on the respective heirs
and successors of the parties and on their respective permitted assignees and
transferees.  This Agreement may not be assigned or transferred in whole or in
part by any party without the prior written consent of the other parties, which
consent shall not be unreasonably withheld or delayed.




10.

Counterparts.  This Agreement may be executed in multiple facsimile
counterparts.   Each of the counterparts shall be deemed an original, and
together they shall constitute one and the same binding Agreement, with one
counterpart being delivered to each party hereto.




IN WITNESS WHEREOF, the parties hereto have set their hands as of the date and
year written on the first page.







SENIOR OPTICIAN SERVICE, INC.




By: /s/ Honggang Yu

      Honggang Yu, Chief Executive Officer




/s/ Honggang Yu

       HONGGANG YU




 /s/ Jichun Li

      JICHUN LI





9





